[Cite as In re J.C., 2014-Ohio-2743.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

IN RE:                                             JUDGES:
                                                   Hon. William B. Hoffman, P.J.
J.C., M.B., J.B., & C.O.                           Hon. W. Scott Gwin, J.
                                                   Hon. John W. Wise, J.

                                                   Case No. 13-CA-83,
                                                            13-CA-84


                                                   OPINION



CHARACTER OF PROCEEDING:                       Appeal from the Fairfield County Court of
                                               Common Pleas, Juvenile Division Case
                                               Nos. 2012AB64, 2012AB65, 2012AB66,
                                               and 2012AB67

JUDGMENT:                                      Affirmed

DATE OF JUDGMENT ENTRY:                         June 23, 2014

APPEARANCES:
For Appellant -                                For Appellee -
Scheena Goldsmith                              Fairfield County Child Protective Services

JESSICA L. MONGOLD                             GREGG MARX
123 South Broad Street                         Prosecuting Attorney
Suite 206
Lancaster, Ohio 43130                          By: Andrea K. Green
                                               Assistant Prosecuting Attorney
For CO, JC, MB, JB                             Fairfield County, Ohio
                                               239 W. Main Street, Ste. 101
TREVOR J. INNOCENTI                            Lancaster, Ohio 43130
117 W. Main St., Suite 206
Lancaster, Ohio 43130                          For Justin Burley, Sr.

Guardian Ad Litem                              ERIN MCENANEY
                                               23 1/2 - S. Park Place Ste. 207 D
JACOB ORT                                      Newark, Ohio 43055
13297 Rustic Drive NW
Pickerington, Ohio 43147
Fairfield County, Case No. 13-CA-83 and 13-CA-84                                        2

Hoffman, P.J.


         {¶1}   In Fairfield App. No. 13CA83, Appellant Scheena Goldsmith (“Mother”)

appeals the October 30, 3013 entries entered by the Fairfield County Court of Common

Pleas, which terminated her parental rights with respect to her four minor children, C.O.,

J.C., M.B., and J.B., and granted permanent custody of the children to Appellee Fairfield

County Child Protective Services (“FCCPS”). In Fairfield App. No. 13CA84, Appellants

C.O., J.C., M.B., and J.B. appeal the same judgment entries with regard to the trial

court’s denial of the motion for legal custody filed by Donna Logsdon, maternal

grandmother.

                             STATEMENT OF THE CASE AND FACTS

         {¶2}   Mother is the biological mother of J.C. (dob 9/13/2004), J.B. (dob

2/6/2007). M.B. (dob 2/18/2006), and C.O. (dob 3/25/2009).1 The children were placed

in the custody of FCCPS through a voluntary agreement for care on February 22, 2012.

The voluntary agreement of care was extended on March 23, 2012, and again on April

21, 2012. The trial court placed the children in the temporary shelter care custody of

FCCPS on May 17, 2013. On June 7, 2013, the trial court found the children to be

dependent and placed them in the temporary custody of FCCPS.

         {¶3}   FCCPS filed a motion for permanent custody on February 11, 2013. On

May 30, 2013, Donna Logsdon filed a motion for legal custody of the children. The trial

court conducted a hearing on the motions on June 4, and September 17, 2013.

         {¶4}   Alexis Howard, the family-based care caseworker assigned to the family,

testified J.C., J.B., and M.B. were originally together in the same foster home where

1
    The biological fathers of the children are not parties to this Appeal.
Fairfield County, Case No. 13-CA-83 and 13-CA-84                                        3


they had been placed in a prior case. C.O. was placed with a younger brother2 in

another foster home. J.C. was moved several times due to aggressive behavior, which

included destruction of property.

      {¶5}   Mother’s case plan required her to complete a parent/child interaction

program offered by Denise Gardner at the Lighthouse, attend any parenting classes

specific to the behaviors of her children, participate in school and mental health meeting

regarding J.C.’s behavioral plan, and undergo counseling with the children and her

boyfriend, Steven Troester.    Additionally, Mother was to maintain her home and meet

the children’s basic needs. Mother was to follow through with any recommendations

arising from her psychological evaluation.

      {¶6}   Howard testified Mother did not participate in the Lighthouse program with

Denise Gardner because she (Mother) believed the program was similar to the one she

had completed in a prior case. Howard explained to Mother how the program was

different and how it would benefit her, but Mother refused to participate.        Howard

referred Mother to another parenting class, which she did complete, as well as a

parenting support group, which she attended on one occasion. Howard noted, although

Mother reported having a lot of trouble with J.C.’s behavior and occasionally M.B.’s

behavior, Mother did not comply with the aspects of her case plan which directly related

to those issues.

      {¶7}   Howard indicated Mother failed to obtain and maintain stable housing for

herself and the children.     Mother resided with Logsdon during much of the case.

Howard explained Logsdon’s home was not appropriate for the children due to issues of

2
 The paternal grandparents of the younger brother were eventually granted legal
custody of the child.
Fairfield County, Case No. 13-CA-83 and 13-CA-84                                       4


domestic violence perpetrated by Logsdon's live-in boyfriend, Charles Kilgore. Mother

was arrested in March, 2013, and was incarcerated in the Fairfield County Jail until

May, 2013, when she was convicted of attempted robbery and sentenced to three years

in a state penal institution. Mother did not have housing in place for herself and the

children upon her release from prison.

      {¶8}     Family counseling, which was another aspect of Mother’s case plan, had

commenced, but was not completed due to Mother’s incarceration. With respect to

visitation, Mother had unsupervised visits with the children at Logsdon's residence until

December, 2012. FCCPS terminated unsupervised visits on December 28, 2012, due

to Kilgore being present during visits as well as the animosity between Mother and

Logsdon.     Mother had not visited the children since March, 2013, after she was

arrested.

      {¶9}     Howard expressed concerns regarding Mother’s decision making ability.

Although Mother testified she had been working with her counselor, since August, 2012,

on relationships with safe individuals, Mother continued to become involved with men

with criminal records. Her association with such individuals led to her felony conviction

of attempted robbery.      Mother did not see her association with these men as

problematic.

      {¶10} With respect to Logsdon, Howard questioned whether the grandmother

had the ability to manage all of the children. Visits between the children and Logsdon

often became out of control. Logsdon continued to reside with Charles Kilgore, who has

a history of domestic violence as well as problems with alcohol abuse. Howard noted
Fairfield County, Case No. 13-CA-83 and 13-CA-84                                          5


the children’s need for stability, and expressed concerns that they may be at risk for

physical harm and at risk of contact with individuals who abuse drugs and/or alcohol.

       {¶11} During the best interest portion of the hearing, Howard testified C.O.,

M.B., and J.B. are together in a foster home and all are bonded with their foster family.

J.C. is feeling comfortable in his new foster situation. The children are affectionate with

their foster families. Howard stated the children need a safe and stable environment

where they do not have to worry about food and shelter.          They need a consistent

caregiver who will help them grow and develop, and reach their full potentials.

       {¶12} At the conclusion of the testimony, the trial court ordered the parties to file

proposed findings of fact and conclusion of law By October 4, 2013. Via four entries

filed October 30, 2013, the trial court overruled Logsdon’s motion for legal custody of all

of the children, terminated Mother’s parental rights, and granted permanent custody of

the children to FCCPS. On the same date, the trial court filed findings of fact and

conclusions of law.

       {¶13} It is from these judgment entries Mother appeals, raising the following

assignments of error:

       {¶14} "I. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

FINDING BY CLEAR AND CONVINCING EVIDENCE THAT IT WOULD BE IN THE

BEST INTEREST OF J.C., M.B., J.B., AND C.O. TO PERMANENTLY TERMINATE

THE PARENTAL RIGHTS OF SCHEENA GOLDSMITH AND PLACE THE MINOR

CHILDREN IN THE PERMANENT CUSTODY OF FAIRFIELD COUNTY CHILD

PROTECTIVE SERVICES.
Fairfield County, Case No. 13-CA-83 and 13-CA-84                                         6


      {¶15} "II. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION WHEN

IT FOUND BY CLEAR AND CONVINCING EVIDENCE THAT J.C., M.B., J.B. AND C.O.

COULD NOT OR SHOULD NOT BE PLACED WITH SCHEENA GOLDSMITH WITHIN

A REASONABLE TIME."

      {¶16} It is from the same the children appeal, asserting the following as error:

      {¶17} "I. THE DECISION OF THE TRIAL COURT GRANTING PERMANENT

CUSTODY OF THE CHILDREN TO FAIRFIELD COUNTY CHILD PROTECTIVE

SERVICES AND DENYING THE MATERNAL GRANDPARENT'S MOTION FOR

LEGAL    CUSTODY       WAS    NOT     SUPPORTED       BY    COMPETENT,        CREDIBLE

EVIDENCE, AS THE RECORD DOES NOT CONTAIN CLEAR AND CONVINCING

EVIDENCE THAT PERMANENT CUSTODY WAS IN THE CHILDREN'S BEST

INTEREST AND THAT THE CHILDREN CANNOT BE PLACED WITH THE

MATERNAL GRANDMOTHER WITHIN A REASONABLE TIME."

      {¶18} This case comes to us on the expedited calendar and shall be considered

in compliance with App. R. 11.2(C).

                                          MOTHER

                                              I, II

      {¶19} We elect to address Mother's assignments of error together. In her first

assignment of error, Mother contends the trial court's finding an award of permanent

custody was in the best interest of the children was against the manifest weight and

sufficiency of the evidence. In her second assignment of error, Mother maintains the

trial court's finding the children could not be placed with her within a reasonable time

was against the manifest weight and sufficiency of the evidence.
Fairfield County, Case No. 13-CA-83 and 13-CA-84                                        7


      {¶20} As an appellate court, we neither weigh the evidence nor judge the

credibility of the witnesses. Our role is to determine whether there is relevant,

competent and credible evidence upon which the fact finder could base its judgment.

Cross Truck v. Jeffries, Stark App. No. CA5758 (Feb. 10, 1982). Accordingly, judgments

supported by some competent, credible evidence going to all the essential elements of

the case will not be reversed as being against the manifest weight of the evidence. C.E.

Morris Co. v. Foley Constr., 54 Ohio St. 2d 279, 376 N.E.2d 578 (1978).

      {¶21} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody

of a child by a public children services agency or private child placing agency that has

temporary custody of the child or has placed the child in long-term foster care.

      {¶22} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to

grant permanent custody to the agency, and that any of the following apply: (a) the child

is not abandoned or orphaned, and the child cannot be placed with either of the child's

parents within a reasonable time or should not be placed with the child's parents; (b) the

child is abandoned; (c) the child is orphaned and there are no relatives of the child who

are able to take permanent custody; or (d) the child has been in the temporary custody

of one or more public children services agencies or private child placement agencies for

twelve or more months of a consecutive twenty-two month period ending on or after

March 18, 1999.
Fairfield County, Case No. 13-CA-83 and 13-CA-84                                            8


       {¶23} In determining the best interest of the child at a permanent custody

hearing, R.C. 2151.414(D) mandates the trial court must consider all relevant factors,

including, but not limited to, the following: (1) the interaction and interrelationship of the

child with the child's parents, siblings, relatives, foster parents and out-of-home

providers, and any other person who may significantly affect the child; (2) the wishes of

the child as expressed directly by the child or through the child's guardian ad litem, with

due regard for the maturity of the child; (3) the custodial history of the child; and (4) the

child's need for a legally secure permanent placement and whether that type of

placement can be achieved without a grant of permanent custody.

       {¶24} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination regarding

the best interest of the child.

       {¶25} If the child is not abandoned or orphaned, the focus turns to whether the

child cannot be placed with either parent within a reasonable period of time or should

not be placed with the parents. Under R.C. 2151.414(E), the trial court must consider all

relevant evidence before making this determination. The trial court is required to enter

such a finding if it determines, by clear and convincing evidence, that one or more of the

factors enumerated in R.C. 2151.414(E)(1) through (16) exist with respect to each of the

child's parents.

       {¶26} As set forth in our statement of the facts and case, supra, we find there

was competent, credible evidence Mother failed to remedy the problems which caused
Fairfield County, Case No. 13-CA-83 and 13-CA-84                                         9


the removal of the children from the home. Mother failed to complete any aspect of her

case plan, in large part due to her incarceration. It was not known whether Mother

would be released in six months or three years. Upon her release, Mother will be

required to reside in a Community Based Correction Facility for a period of four to six

months. This post-release commitment lengthened the amount of time Mother would be

unable to care for the children. In addition, upon her release, Mother intends to live with

Logsdon.

       {¶27} With respect to the best interest finding, the evidence revealed the

children are doing well in foster care. They need stability, which Mother is unable to

give them now or in the foreseeable future.

       {¶28} Based upon the foregoing, we find the trial court's findings the children

could not be placed with Mother within a reasonable time, and an award of permanent

custody was in the children’s best interest were not against the manifest weight of the

evidence and were based upon sufficient evidence.

       {¶29} Mother’s first and second assignments of error are overruled.

                                           CHILDREN

                                                I

       {¶30} In their sole assignment of error, the children submit the trial court's

granting permanent custody to FCCPS and denying Logsdon’s motion for legal custody

was not supported by competent, credible evidence as the record fails to establish by

clear and convincing evidence permanent custody was in the best interest of the

children and fails to establish the children cannot be placed with Logsdon within a

reasonable time.
Fairfield County, Case No. 13-CA-83 and 13-CA-84                                      10


        {¶31} A trial court's determination on legal custody should not be overruled

absent a showing of an abuse of discretion. Stull v. Richland Cty. Children Services, 5th

Dist. Nos. 11 CA47, 11 CA48, 2012–Ohio–738. An abuse of discretion is when the trial

court's judgment is unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore,

5 Ohio St. 3d 217, 450 N.E.2d 1140 (1983). In this type of dispositional hearing, the

focus must be the best interest of the child. In re C.R., 108 Ohio St .3d 369, 2006–

Ohio–1191, 843 N.E.2d 1188; In re Nawrocki, 5th Dist. No.2004–CA–0028, 2004–Ohio–

4208.

        {¶32} For the reasons set forth in our analysis of Mother’s assignments of error,

we overrule this assignment of error.

        {¶33} The judgment of the Fairfield County Court of Common Pleas, Juvenile

Division, is affirmed.

By: Hoffman, P.J.

Gwin, J. and

Wise, J. concur